DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 09/18/19.  The request for foreign priority to a corresponding German application filed 03/30/17 has been received and is proper.  Claims 15-27 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected because it recites the overflow channel is formed “at least predominantly, particularly completely” by the gap.  See claim 16, lines 1-2.  The use of the word “particularly” constitutes exemplary language that may lead to confusion over the intended scope of the claim.  See MPEP 2173.05(d).
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Ingber
Claim(s) 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber (FR 1038985) (cited by Applicant) (Translation attached).  Ingber is directed to a damping device with an adjustable effect.  See Title.
Claim 15: Ingber discloses a damping apparatus [see Figs. 1, 3, 4] for a drivetrain of a motor vehicle, comprising: a first damping element (1, 3) which is rotatable about an axis of rotation; a second damping element (4) which can be driven by the first damping element and is thereby rotatable about the axis of rotation; at least two damping chambers (spaces between 3, 4), the volumes of which can be modified by a relative rotation between the damping elements; at least one overflow channel [see Fig. 1 (radial gap between 4 and 1)], by means of which the damping chambers are connected to one another fluidly; and a damping fluid, which flows from one damping chamber into the other damping chamber via the overflow channel upon a volume reduction of one of the damping chambers, wherein the overflow channel flowing into the respective damping chambers at both ends is formed by a gap [see Fig. 1 (radial gap between 4 and 1)] between the damping elements, said gap being directly limited by the damping elements, at least in a lengthwise region.  See Figs. 1, 3, 4. 
Claim 16: Ingber discloses that the overflow channel is formed, at least predominantly, particularly completely, by the gap.  See Fig. 1. 
Claim 17: Ingber discloses that the width of the gap can be adjusted in order to adjust the damping effect of the damping apparatus.  See Fig. 4 (via 9, 13); see also para. 0014. 
Claim 18: Ingber discloses that at least one adjusting element (9, 13) is provided, which is moveable relative to at least one of the damping elements and directly limits at least one portion of the gap, it being possible to adjust the width of the gap by means of said adjusting element.  See Fig. 4 (via 9, 13); see also para. 0014.
Claim 19: Ingber discloses that the adjusting element is a component of one of the damping elements.  See Fig. 4. 
Claim 20: Ingber discloses that the adjusting element is retained in a movable manner on a corresponding structural element of the one damping element, a component of which is the adjusting element.  See Fig. 4. 
Claim 21: Ingber discloses that the width of the gap can be adjusted by means of at least one thread.  See Fig. 4 (via 9, 13); see also para. 0014 (“adjustable slot”). 
Claim 22: Ingber discloses that the adjusting element has the thread and is retained in a movable manner on the structural element via the thread and via a corresponding further thread provided on the structural element.  See Fig. 5. 
Claim 23: Ingber discloses that the damping elements directly limit the damping chambers.  See Fig. 1. 
Claim 24: Ingber discloses that at least one wall region limiting at least one of the damping chambers has a bow-shaped profile.  See Fig. 1. 
Claim 25: Ingber discloses that the bow-shaped profile extends over the entire radial extension of the at least one damping chamber.  See Fig. 1. 

REJECTION #2: Roser
Claim(s) 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roser (U.S. Patent Pub. No. 2011/0212787).  Roser is directed to a damper unit for a shaft in a drive train.  See Abstract.  
Claim 26: Roser discloses a damping apparatus (1) [Fig. 1] for a drivetrain of a motor vehicle [see para. 0002], comprising: a first damping element (2), which is rotatable about an axis of rotation; and a second damping element (3), which can be driven by the first damping element and is thereby rotatable about the axis of rotation, wherein the damping elements have respective threads (6) screwed together [see para. 0021-22], by means of which a relative rotation between the damping elements can be converted into a translational relative motion between the damping elements [see para. 0021-22 (“rotation of the two components 2, 3…force a screwing motion…causes the axially elastic element 7 to be compressed in the axial direction”)], and at least one damping part (6, 11, 24), formed from an elastically deformable material, is arranged on at least one of the damping elements, it being possible to move the other respective damping element in supportive contact due to the translational relative motion.  See Fig. 1; para. 0002, 0021-23, 0027. 
Claim 27: Roser discloses at least one further damping part (24) [see Fig. 4], formed from an elastically deformable material and opposite damping part, is arranged on at least one of the damping elements, it being possible to move the other respective damping element in supportive contact due to the translational relative motion.  See Figs. 3, 4; para. 0027 (“variable number of diaphragm springs 24”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 21, 2022